       • ~~
,,.v                                   ·'              -,
       AO '.245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                                          Pagel0fl   \   i
                                            UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                                                                            JUDGMENT IN A CRIMINAL CASE
                                                                                                                                 (For Offenses Committed On or After November I, 1987)
                                        v.

                               Jose Perez-Hernandez                                                                              Case Number: 3:19-mj-21621

                                                                                                                                 Ste£hen D Lemish
                                                                                                                                 Defendant's Attorney


       REGISTRATION NO. 14354408
       THE DEFENDANT:
        IZl pleaded guilty to count(s) 1 of Complaint
                                                   ~~~-'--'--~~~~~~~~~~~~~~~~~~~~~~~


        D was found guilty to count( s)
          after a plea of not guilty.
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

       Title & Section                     Nature of Offense                                                                                                       Count Number(s)
       8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                                                             1

        D The defendant has been found not guilty on count( s)                                                      ~~~~~~~~~~~~~~~~~~~




        D Count(s) .                                                                                                              dismissed on the motion of the United States.

                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of:
                                                                                                                                       1
                                        D TIME SERVED                                                                    6              /5                             days

        IZl   Assessment: $10 WAIVED IZl Fine: WAIVED
        IZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the   defendant's possession at the time of arrest upon their deportation or removal.
        D     Court recommends defendant be deported/removed with relative,                         charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                                Tuesda~ril         16, 2019

                                                                    ~=u_El)
       Received           "":-;:;:;./"'?                             APR 1 6 2019
                      DUSM      ·•

                                                    CLERK, U.S. DISTRICT COURT
                                                 SOUTHEnJ.: D!STRfCT OF C/\LIFORNU\
                                                 BY                         ·DEPUTY
                                                ·--~-'   -   ' ' ,__, -·•···- '•"••w- · - • - " · • - · · - - • • · - · - - -




        Clerk's Office Copy                                                                                                                                                   3:19-mj-21621
